Exhibit 10.3

 

Witness Systems Amended and Restated
Stock Incentive Plan

 

Option Award

 

The Option referred to herein is subject to the terms and conditions of the
Amended and Restated Stock Incentive Plan of Witness Systems, Inc. (the “Plan”).

 

1.     Exercise Period of Option.  Subject to the terms and conditions of this
Award document and the Plan, and unless otherwise modified by a written
modification signed by the Company and Optionee, this Option may be exercised
with respect to all of the Shares, but only according to the vesting
schedule below and as described in Section 10 below, prior to the date which is
five (5) years (the “Term”) following the date of grant (hereinafter “Expiration
Date”).

 

2.     Restrictions on Exercise.  This Option may not be exercised unless such
exercise is in compliance with the Securities Act of 1933 and all applicable
state securities laws as they are in effect on the date of exercise, and the
requirements of any stock exchange or national market system on which the
Company’s Common Stock may be listed or traded at the time of exercise. 
Optionee understands that the Company is under no obligation to register,
qualify or list the Shares with the Securities and Exchange Commission (“SEC”),
any state securities commission or any stock exchange to effect such compliance.

 

3.     Termination of Option.  Except as provided below in this Section, this
Option may not be exercised after the date which is thirty (30) days after
Optionee ceases to perform services for the Company, or any Parent or
Subsidiary.  Optionee shall be considered to perform services for the Company,
or any Parent or Subsidiary, for all purposes under this Section and Section 10
hereof, if Optionee is an officer or full-time employee of the Company, or any
Parent or Subsidiary, or if the Board determines that Optionee is rendering
substantial services as a part-time employee, consultant, contractor or advisor
to the Company, or any Parent or Subsidiary.  The Board shall have discretion to
determine whether Optionee has ceased to perform services for the Company, or
any Parent or Subsidiary, and the effective date on which such services cease
(the “Termination Date”).  Notwithstanding anything contained herein to the
contrary, if the corporate position of Optionee is, at any time, altered or
revised such that Optionee’s responsibilities are materially reduced or
decreased for any reason, as determined by the Board in its sole discretion, the
vesting of Shares under Section 10 shall cease, effective as of the date of such
reduction in Optionee’s employment responsibilities; provided, however, except
as otherwise provided in this Option and the Plan, Optionee shall have the right
to exercise this Option with respect to Shares which have vested under
Section 10 as of the date of such reduction of Optionee’s responsibilities.

 

1

--------------------------------------------------------------------------------


 

(a)   Termination Generally.  If Optionee ceases to perform services for the
Company, or any Parent or Subsidiary, for any reason, except death or disability
(within the meaning of Code Section 22(e)(3)), this Option shall immediately be
forfeited, along with any and all rights or subsequent rights attached thereto,
thirty (30) days following the Termination Date, but in no event later than the
Expiration Date.

 

(b)   Death or Disability.  If Optionee ceases to perform services for the
Company, or any Parent or Subsidiary, as a result of the death or disability of
Optionee (as determined by the Board in its sole discretion), this Option, to
the extent (and only to the extent) that it would have been exercisable by
Optionee on the Termination Date, may be exercised by Optionee (or, in the event
of Optionee’s death, by Optionee’s legal representative) within ninety (90) days
after the Termination Date, but in no event later than the Expiration Date.

 

(c)   No Right to Employment.  Nothing in the Plan or this Option Award document
shall confer on Optionee any right to continue in the employ of, or other
relationship with, the Company, or any Parent or Subsidiary, or limit in any way
the right of the Company, or any Parent or Subsidiary, to terminate Optionee’s
employment or other relationship at any time, with or without cause.

 

4.     Manner of Exercise.

 

(a)   Exercise Agreement.  This Option shall be exercisable by delivery to the
Company of such form of exercise agreement, notice, or other form as may be
approved or accepted by the Company from time to time, which shall set forth
Optionee’s election to exercise this Option, the number of Shares being
purchased, any restrictions imposed on the Shares, and such other
representations and agreements as may be required by the Company to comply with
applicable securities laws.

 

(b)   Exercise Price.  Such notice shall be accompanied by full payment of the
Exercise Price for the Shares being purchased.  Payment for the Shares may be
made in U.S. dollars in cash (by check) or, where permitted by law and approved
in advance and in writing by the Compensation Committee of the Board in its sole
discretion:  (i) by surrender of shares of Common Stock of the Company that have
been owned by Optionee for more than six (6) months (and which have been paid
for within the meaning of SEC Rule 144, and, if such shares were purchased from
the Company by use of a promissory note, such note has been fully paid with
respect to such shares), or were obtained by Optionee in the open public market,
having a Fair Market Value equal to the Exercise Price of the Shares being
purchased; (ii) by instructing the Company to withhold Shares otherwise issuable
pursuant to the exercise of the Option having a Fair Market Value equal to the
Exercise Price of the Shares being purchased (including the withheld Shares);
(iii) by waiver of compensation accrued by Optionee for services rendered; or
(iv) by a combination of the foregoing.

 

2

--------------------------------------------------------------------------------


 

(c)   Withholding Taxes.  Prior to the issuance of Shares upon exercise of this
Option, Optionee must pay, or make adequate provision for, any applicable
federal or state tax withholding obligations of the Company.  Where approved by
the Board or its Compensation Committee, Optionee may provide for payment of
withholding taxes upon exercise of the Option by requesting that the Company
retain Shares with a Fair Market Value equal to the minimum amount of taxes
required to be withheld.  In such case, the Company shall issue the net number
of Shares to Optionee by deducting the Shares retained from the Shares otherwise
issuable upon exercise.

 

(d)   Issuance of Shares.  Provided that such notice and payment are in form and
substance satisfactory to counsel for the Company, the Company shall cause the
Shares to be issued in the name of Optionee or Optionee’s legal representative.

 

5.     Nontransferability of Option.  This Option may not be transferred in any
manner, other than by will or by the laws of descent and distribution, and may
be exercised during Optionee’s lifetime only by Optionee.  The terms of this
Option shall be binding upon the executor, administrators, successors and
assigns of Optionee.

 

6.     Tax Consequences.  OPTIONEE UNDERSTANDS THAT THE GRANT AND EXERCISE OF
THIS OPTION, AND THE SALE OF SHARES OBTAINED THROUGH THE EXERCISE OF THIS
OPTION, MAY HAVE TAX IMPLICATIONS THAT COULD RESULT IN ADVERSE TAX CONSEQUENCES
TO OPTIONEE.  OPTIONEE SHOULD CONSULT WITH HIS OR HER TAX ADVISOR AND MAY NOT
RELY ON THE COMPANY FOR ANY FINANCIAL, TAX OR OTHER ADVICE.

 

7.     Interpretation.  Any dispute regarding the interpretation of this Option
Award document shall be submitted by Optionee or the Company to the Compensation
Committee of the Board, which shall review such dispute at its next regular
meeting.  The resolution of such a dispute by the Compensation Committee of the
Board shall be final and binding on the Company and Optionee.

 

8.     Entire Agreement.  The Plan is incorporated herein by this reference. 
The granting of this Option constitutes a full accord, satisfaction and release
of all obligations or commitments made to Optionee by the Company or any of its
officers, directors, shareholders or affiliates with respect to the issuance of
any securities, or rights to acquire securities, of the Company or any of its
affiliates.  This Option Award document and the Plan constitute the entire
agreement of the parties hereto, and supersede all prior undertakings and
agreements with respect to the subject matter hereof.

 

9.     Exercisability of Option.  Subject to the terms of the Plan and this
Option Award document, the issuance of Shares pursuant to the exercise of this
Option shall be subject to the limitations set forth herein and defined below. 
For purposes of this Section, “Continuous Service” means a period of continuous
performance of services by Optionee for the Company, a Parent, or a Subsidiary,
as determined by the Board.

 

3

--------------------------------------------------------------------------------


 

Four Year Vesting:  Optionee may exercise this Option with respect to the
percentage of Shares set forth below only after Optionee has completed the
following periods of Continuous Service following the date of grant:

 

(a)           After twelve (12) months of Continuous Service, up to twenty-five
percent (25%) of the Shares;

 

(b)           After thirteen (13) months of Continuous Service, and for each
additional month of Continuous Service thereafter through the end of the
forty-eighth (48th) month of Continuous Service, an additional amount of Shares
per month, such amount being equal to the quotient of 75% of the Shares divided
by 36, such that after forty-eight (48) months of Continuous Service, one
hundred percent (100%) of the Shares shall have vested.

 

If Optionee’s employment with the Company is terminated by the Company other
than for Cause (as defined below) or by Optionee for Good Reason (as defined
below) at any time (i) during the 90-day period before a Change of Control (as
defined below) and (ii) for one hundred eighty (180) days after a Change of
Control, then (A) the Option granted hereby, if less than fully vested as of the
Termination Date, shall be deemed fully vested and exercisable; and
(B) Section 3 above (other than the second sentence thereof) shall be deleted
and replaced with the following: “This Option may not be exercised more than one
hundred eighty (180) days from the later of:  Optionee’s Termination Date or the
date Optionee ceases to perform services for the Company, or any Parent or
Subsidiary (which date shall be determined by the Board in its reasonable
discretion).”

 

Definitions.  For purposes of Section 10 of this Option, the following
definitions shall apply:

 

1.             Change of Control.  A “Change of Control” shall be conclusively
deemed to have occurred if (and only if) any of the following shall have taken
place: (i) a Change of Control is reported by the Company in response to either
Item 6(e) of Schedule 14A of Regulation 14A promulgated under the Securities
Exchange Act of

 

4

--------------------------------------------------------------------------------


 

1934, as amended (“Exchange Act”), or Item 5.01 of Form 8-K promulgated under
the Exchange Act; (ii) any person (as such term is used in Section 13(d) and
14(d)(2) of the Exchange Act) is or becomes the beneficial owner (as defined in
Rule 13d-3 under the Exchange Act) directly or indirectly, of securities of the
Company representing fifty percent (50%) or more of the combined voting power of
the Company’s then outstanding securities; or (iii) following the election or
removal of directors, a majority of the Board consists of individuals who were
not members of the Board two (2) years before such election or removal, unless
the election of each director who was not a director at the beginning of such
2-year period has been approved in advance by directors representing at least a
majority of the directors then in office who were directors at the beginning of
the 2-year period.

 

2.             “Good Reason” means Optionee’s termination of employment for any
of the following events, unless such event occurs with Optionee’s express prior
written consent:

 

(a)           The assignment to Optionee of any duties materially inconsistent
with, or a material diminution of, his duties with the Company as in effect
immediately prior to the Change of Control of the Company, except in connection
with the termination of Optionee’s employment for disability, retirement, or
Cause or as a result of Optionee’s death or termination of employment other than
for Good Reason;

 

5

--------------------------------------------------------------------------------


 

(b)           A reduction of fifteen percent (15%) or more in Optionee’s base
salary as in effect on the date hereof or as the same may be increased from time
to time;

 

(c)           A change in the location of Optionee’s principal place of
employment by more than thirty-five (35) miles from the location where he was
principally employed immediately prior to the Change of Control;

 

(d)           Any material breach by the Company of any provision of this
Option; or

 

(e)           Any failure by the Company to obtain the assumption of this Option
by any successor or assign of the Company.

 

3.             Cause.  “Cause” means termination of Optionee’s employment under
any one or more of the following events:

 

(a)           Optionee’s knowing and willful misconduct with respect to the
business and affairs of the Company;

 

(b)           Any material violation by Optionee of any policy of the Company
relating to ethical conduct or practices or fiduciary duties of a similarly
situated executive;

 

(c)           Knowing and willful material breach of any provision of this
Agreement which is not remedied within thirty (30) days after Optionee’s receipt
of notice thereof;

 

(d)           Optionee’s commission of a felony or any illegal act involving
moral turpitude or fraud or Optionee’s dishonesty which may reasonably be
expected to have a material adverse effect on the Company; and/or

 

6

--------------------------------------------------------------------------------


 

(e)           Failure to comply with reasonable directives of the Board which
are consistent with Optionee’s duties, if not remedied within thirty (30) days
after Optionee’s receipt of notice thereof.

 

7

--------------------------------------------------------------------------------